Citation Nr: 1115728	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  05-00 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

Entitlement to increases in the ratings assigned for lumbar myositis (currently, 0 percent prior to December 9, 2004, and 10 percent from that date).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from September 1961 to January 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, continued a 0 percent rating for lumbar myositis.  In May 2006, a hearing was held before a Decision Review Officer (DRO) at the RO.  In April 2008, a Travel Board hearing was held before the undersigned.  Transcripts of these hearings are associated with the Veteran's claims file.  In December 2008, this matter was remanded to satisfy notice requirements.

In December 2009, the Board issued a decision that granted an increased (10 percent) rating for the lumbar myositis, effective from December 9, 2004.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2010, the Court vacated the Board's decision and remanded this matter to the Board for further action consistent with a Joint Motion for Partial Remand (Joint Motion) by the parties.  The Court did not disturb the Board's findings favorable to the Veteran, to include the award of a 10 percent rating from December 9, 2004.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This matter involves consideration of complex medical issues.  In addition to his service-connected lumbar myositis the Veteran has other, nonservice-connected, low back disability entities, including degenerative disc disease.  A December 2008 Board decision denied service connection for the other lumbar disability, to include disc and joint disease.  That decision is final. 38 U.S.C.A. § 7104. 

The Joint Motion noted that the Board was required to consider 38 C.F.R. §§ 4.40, 4.45 and the Court's decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  It also noted that further analysis was necessary concerning the application of Mittleider v. West, 11 Vet. App. 181, 182 (1998), to the facts of this case.  Mittleider held that when it is not possible to separate the effects of a service-connected condition and a nonservice-connected condition, the provisions of 38 C.F.R. § 3.102 mandate that reasonable doubt on any issue was to be resolved in the Veteran's favor, and that all signs and symptoms be attributed to the service-connected condition. 

Accordingly, this appeal requires determinations, to the extent possible, as to what are the manifestations of the Veteran's service-connected for lumbar myositis, as opposed to manifestations of his nonservice-connected degenerative disc disease.  The Board cannot render an informed decision concerning the level of disability caused by the Veteran's service-connected low back disability in the absence of specific medical information regarding the symptoms and impairment that are attributable solely to the co-existing nonservice-connected back disorders.  See Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so).  Accordingly, another VA examination to secure medical guidance in this matter is necessary.  Notably, the examination report must include a complete explanation of rationale for all opinions provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination or opinion must be adequate).

In December 20, 2010, over 60 days ago, the Veteran reported to the Board that he would be submitting additional evidence.  No additional evidence has been received; a subsequent written statement from the Veteran's representative does not mention any additional evidence (The representative requested a remand).  The Veteran has reported that he receives back treatment from a private physician in Milwaukee, Wisconsin.  Records of the private treatment are pertinent evidence in the matter at hand, and must be secured.  

The Veteran is advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits is not received within a year of the request the claim is to be considered abandoned.  See 38 C.F.R. § 3.158(a).  

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of any adequately identified treatment records, including:
a. After obtaining any necessary authorization, obtain relevant treatment records from Dr. Thomas J. Perlewitz, 2901 Kinnickinnic River Parkway, Suite 102, Milwaukee, WI  53215 (The Veteran must assist in this matter by providing the necessary release.  He must be afforded up to the year specified in 38 C.F.R. § 3.158(a) to do so.)  and
b. Obtain complete records of all VA treatment the Veteran has received for low back disability since May 2007, specifically including records from the Milwaukee VA Medical Center.

2. After the development requested above is completed, the RO should arrange for an orthopedic examination of the Veteran to ascertain the nature and severity of the symptoms (and associated functional impairment) of his service-connected lumbar myositis since this appeal was initiated in October 2002.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology/findings must be described in detail and correlated to a specific diagnosis.  If any current symptoms of the lumbar myositis have not been manifest throughout since October 2002, the examiner should indicate when such symptoms are first shown by the factual evidence of record.  Any indicated diagnostic tests and studies must be accomplished.  

Following a review of the service and post-service treatment records, and with consideration of the Veteran's statements as to lay-observable symptoms, the examiner must identify (by medical diagnosis) all current back disorders found.  The VA examiner must fully describe all manifestations of the Veteran's lumbar myositis, to include any limitations of motion (based on range of motion studies) and any neurological symptoms.  The extent of any incoordination, weakened movement and/or excess fatigability on use as a result of the service-connected lumbar myositis must be described.  

To the extent possible the examiner must distinguish any orthopedic or neurologic symptoms (shown at any time since October 2002) of the Veteran's service-connected lumbar myositis, from those that are attributable solely to his nonservice-connected lumbar disc and joint disease.  If the examiner finds that it is not possible to separate the effects of the Veteran's service-connected lumbar myositis from the effects of any nonservice-connected back disorder, all such signs and symptoms (and associated impairment of function) must (as required by governing law/caselaw) be attributed to the service-connected back disorder.  If this is not possible without resorting to speculation, the examiner should so indicate, and explain why.  

The examiner must explain in detail the rationale for all conclusions reached.
3. The RO should then readjudicate this claim (to include application of 38 C.F.R. § 3.158(a), if indicated).  If the benefit sought is not granted (to the appellant's satisfaction), the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The matter should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

